                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Sundre Sand & Gravel, Inc.,          )
                                     )
               Plaintiff,            )        ORDER
                                     )
       vs.                           )
                                     )
Hensley R. Le Contracting, Inc.,     )        Case No. 4:14-cv-071
                                     )
               Defendant.            )


       The undersigned held a status conference in the above-entitled action on October 2, 2018,

by telephone. Pursuant to the undersigned’s discussion with the parties, the bench trial scheduled

for October 9, 2018, shall be rescheduled for January 15, 2019, at 9:00 a.m. in Bismarck (Eagle

Courtroom) before the undersigned. A three (3) day trial is anticipated.

       IT IS SO ORDERED.

       Dated this 2nd day of October, 2018.

                                                    /s/ Charles S. Miller, Jr.
                                                    Charles S. Miller, Jr., Magistrate Judge
                                                    United States District Court
